[J-37-2020]
                IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :          No. 779 CAP
                              :
             Appellee         :          Appeal from the Order dated 3/26/19 in
                              :          the Court of Common Pleas, Dauphin
                              :          County, Driminal Division, at CP-22-CR-
         v.                   :          0000692-2003 and CP-22-CR-0001728-
                              :          2003
                              :
ERNEST WHOLAVER, JR.,         :
                              :
             Appellant        :




                                    ORDER


PER CURIAM:                                              DECIDED: May 19, 2020


     AND NOW, this 19th day of May, 2020, the Order of the Post-Conviction Court is

AFFIRMED.